Strout, J.
Defendants were indicted for assault and battery upon Albert Hodges. Ten hundred and fifty feet from the house of Hodges, the parties had an affray in the highway, in which it was alleged that Maddox struck Hodges with a shovel and broke his arm and inflicted other injuries. Hodges’ wife while in his house, heard outcries, and “run out of her house into the road, looked up the street and saw the parties in the highway,” and heard violent words between Hodges and Maddox, “but she saw no blow struck.” She saw Plodges turn his team around towards her, and she then run back into the house, and Hodges “ drove back about as fast as the horse could come, that is a trotting gait, and drove down round to the stable.” She says it was about one-half a minute, she does not think over one minute, from the time she saw Hodges in the road with Maddox, when as he was going down to the barn, Hodges told her, “that Fuller and Maddox had stopped him in the road and assaulted him, and Maddox had pounded him with a shovel and broke his arm, and pounded him on the head and Fuller held his horse.”
*353This declaration of Hodges the court admitted as part of the res gestae, against defendants’ objection, and exception was taken to its admission. Hodges himself was a witness at the trial, and this declaration appears to have been introduced to corroborate his testimony.
Does it fall within the rule as to res gestae ? The rule itself is well stated in Enos v. Tuttle, 3 Conn. 250, that the declarations to be admissible, “ must have been made at the time of the act done, which they are supposed to characterize, and have been well calculated to unfold the nature and quality of the facts they were intended to explain, and so to harmonize with them as obviously to constitute one transaction.”
It is said in Lander v. People, 104 Ill. 248, that, “ the true test of the admissibility of such testimony is, that the act, declaration or exclamation must be so intimately interwoven with the principal fact or event which it characterizes, as to be regarded a part of the transaction itself, and also to clearly negative any premeditation or purpose to manufacture testimony.” State v. Wagner, 61 Maine, 194.
These definitions are in accordance with the decisions in this country and England. But in their application to varying circumstances there has been a diversity of opinion, and the cases are not always in harmony. In Commonwealth v. McPike, 3 Cush. 181, declarations were admitted as res gestae which do not seem to fall within the generally accepted doctrine. But later cases in Massachusetts appear to adopt a narrower rule, in harmony with the definition before given. Lund v. Tyngsborough, 9 Cush. 36 ; Commonwealth v. Hackett, 2 Allen, 138; Commonwealth v. Densmore, 12 Allen, 537. See also New Jersey Steamboat Co. v. Brockett, 121 U. S. 648. In Vicksburg & Meridian R. R. v. O’Brien, 119 U. S. 99, the declaration of the engineer of the train, made ten to thirty minutes after an accident, as to the speed of the train, was excluded as not being part of the res gestae. The court in that case said: “It is not to be deemed part of the res gestae, simply because of the brief period intervening between the accident and the making of the declaration. The fact remains that the occurrence had ended when the declaration in question was made.”
*354To apply this principle here: when Mrs. Hodges looked out of her house, on hearing an outcry, the affray had ended. She saw no blows struck, but heard angry words. Immediately her husband turned his team and drove home, and on his arrival made the declarations to her. They were not made at the time of the assault and so coupled with it as to be explanatory of' it, but were made after it was all over and the parties had separated. They can in no just sense be treated as part of the res gestae, and were inadmissible.
Sound public policy requires that the established rule as to this-class of evidence, should be strictly adhered -to and not extended. I't is a species of evidence liable to abuse, and when, as in this case, the party making the declaration is a witness at the trial, testifying to the facts, his declarations made at any time, however short, after the occurrence has ended, in regard to the occurrence itself is mere narrative, and should not have the force of corroborative evidence, unless they are strictly and unquestionably a part of tbe res gestae. They are not so in this instance.
Cases may be found in other jurisdictions where the rule has been applied more broadly, if not loosely, but we think the better-view is in harmony with the more limited construction we have given.
The ruling in question being erroneous, it is unnecessary to consider the other exceptions.

Exceptions sustained.